Citation Nr: 1337524	
Decision Date: 11/18/13    Archive Date: 11/26/13

DOCKET NO. 11-01 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for cervical stenosis, to include as secondary to a service-connected right foot disability.

2. Entitlement to service connection for bilateral upper extremity radiculopathy, to include as secondary to cervical stenosis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1977 to December 1979 and had reserve service from December 1979 to September 2003.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. In that decision, the RO denied service connection for cervical stenosis and bilateral upper extremity radiculopathy.

The Veteran requested a videoconference hearing with a Board member on his January 2011 substantive appeal. However, the Veteran withdrew his hearing request in a March 2011 letter. Therefore, it is not an error that the Veteran was not provided with a hearing.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. Cervical stenosis is not shown to be causally or etiologically related to an in-service event, injury or disease, to have been caused or aggravated by the Veteran's service-connected right foot disability, or to have manifested in service or within one year of the Veteran's discharge from service.

2. Bilateral upper extremity radiculopathy is not shown to be causally or etiologically linked to an in-service event, injury or disease, to have been caused or aggravated by a current service-connected disability, or to have manifested in service or within one year of the Veteran's discharge from service.



CONCLUSIONS OF LAW

1. The criteria for service connection for cervical stenosis have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.310 (2013).

2. The criteria for service connection for bilateral upper extremity radiculopathy have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 1154(a), 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veteran's Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in August 2009, prior to the initial unfavorable adjudication in October 2009. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. Further notice was provided in September 2012 informing the Veteran of what is required to establish service connection based on active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA). As the letters contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. The Veteran's Social Security records have been included in the Virtual VA file associated with the Veteran's claim. Appropriate efforts have been made to obtain all private records identified and authorized for release by the Veteran, and all obtained private records have been associated with the claims file. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration. These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4). The threshold for determining a possibility of a nexus to service is a low one. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, VA's duty to provide an examination was not triggered. While the Veteran does have a current diagnosis of cervical stenosis and bilateral upper extremity radiculopathy, there is no evidence establishing an in-service event, injury, or disease. The Veteran's service treatment records are silent for any complaints of back pain, back injuries, or symptoms of radiculopathy during his active duty or reserve service. The Veteran has not provided any lay statements concerning an in-service event, injury, or disease, even though that information was specifically requested by VA in a September 2012 letter to the Veteran.

There is also no evidence showing that the Veteran's cervical stenosis or radiculopathy manifested within an applicable presumptive period. The first medical record discussing back pain linked to cervical stenosis is from April 2009, and the Veteran stated during medical examinations that his radiculopathy symptoms began in March or April 2009. There is no other evidence indicating that in the one year after service the Veteran complained of or sought treatment for any symptoms indicative of either cervical stenosis or radiculopathy. As such, the earliest records showing complaints are some 30 years after his separation from active service and 6 years after his separation from the reserves. As there is no lay or medical evidence of record showing the existence of an in-service injury, event or disease, or manifestation within a presumptive period, VA did not have an obligation to provide a medical examination.

Since VA has obtained all relevant identified records and was not required to provide a medical examination, its duty to assist in this case is satisfied.

II. Merits of the Claim

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may also be granted on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310. The evidence must show: (1) that a current disability exists; and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated (permanently worsened in severity beyond its natural progress) by a service-connected disability. Id.; Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include arthritis and organic diseases of the nervous system, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). For arthritis and organic diseases of the nervous system, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. 38 C.F.R. § 3.303(b), 3,309; Walker v. Shinseki, 708 F.3d 1331 (2013). Continuity of symptomatology requires that the chronic disease have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

When evaluating medical evidence, an opinion based on an inaccurate factual premise has no probative value. Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).
Further, for a medical opinion to have probative value, it must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). Medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim. McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).

A. Cervical Stenosis

The Veteran contends he is entitled to service connection for his cervical stenosis, to include as secondary to a service-connected right foot disability. The Board finds that service connection is not warranted on a direct, secondary, or presumptive basis. Each theory will be discussed in turn.

First, service connection on a direct basis is not warranted. The first element of direct service connection is a current disability. 38 C.F.R. § 3.303. Here, the Veteran has a current diagnosis of cervical stenosis. Therefore, the first element of direct service connection is satisfied.

With respect to the second element, the preponderance of the evidence is against a finding that there was an in-service injury, event, or disease. Starting with the lay evidence, the Veteran has provided no statements regarding an in-service injury, event, or disease, even though such information was specifically requested by VA in a September 2012 letter. 

Turning to the medical evidence, the Veteran's service treatment records from both his active and reserve service are silent for any type of spinal injury or complaints of back pain. In-service medical examinations from December 1976, November 1988, June 1992, and June 1997 all indicate that the Veteran had no spinal problems. The Veteran indicated on his October 1979 report of medical history that he had arthritis, but also indicated no history of recurrent back pain and the examining physician noted that the Veteran has chondromalacia in his right knee. Further, in reports of medical history from November 1988 and June 1992 the Veteran indicated no history of arthritis or recurrent back pain, and the Veteran indicated on his annual medical certificates from June 1990 to April 1996 and in February 2000 that he was experiencing no medical problems. Therefore, the Veteran has never indicated he has a history of back pain and, while the Veteran indicated once that he had arthritis, he has subsequently indicated on a consistent basis that he does not have arthritis. Based on this medical evidence, the preponderance of the evidence is against finding an in-service injury, event, or disease.

Even assuming the presence of an in-service injury or event, the preponderance of the evidence does not support a finding that the Veteran's cervical stenosis is causally linked to his service. The Veteran has not provided any lay statements regarding persistent back pain or any other symptoms since service that would indicate a causal link between his current disability and service.

The Veteran has provided two medical opinions concerning nexus, both provided by the same physician. In the June 2009 opinion, the physician stated that the Veteran's cervical stenosis "has probably persisted for years, likely initiated in 1976 while in the military." In the June 2011 opinion, the examiner stated that, having reviewed the medical records, it is "more likely than not that the cervical condition and symptoms progressed due to duties performed while on active duty service in the military." However, neither opinion is supported by specific facts or a medical rationale, both of which are crucial in evaluating the credibility and probative value of an opinion. Nieves-Rodriguez, 22 Vet. App. 295. The probative weight of the two opinions is further undermined by their general and conclusory nature. McLendon, 20 Vet. App. at 85. Further, the June 2009 opinion seems to be based on an incorrect factual premise, as the Veteran began active duty service on January 6, 1977, and therefore it is not possible that his condition is linked to military service done in 1976. Reonal, 5 Vet. App. at 460-61. As both opinions lack supporting facts and rationales, are general and conclusory in nature, and as the June 2009 opinion seems to also be based on incorrect facts, neither opinion is entitled to probative weight on the issue of nexus.

The other medical evidence of record indicates that the Veteran was first diagnosed with spinal stenosis in April 2009. There are no complaints of back pain or other symptoms from the Veteran's separation from the reserves in September 2003 until the April 2009 diagnosis. The lack of contemporaneous evidence and approximately 6 year gap without complaints of back problems weigh against a finding of a nexus. Buchanan, 451 F.3d at 1336-37; Maxson, 230 F.3d at 1333. As no lay evidence has been submitted and the Veteran's medical opinions are entitled to no probative weight, the preponderance of the evidence is against a finding of a nexus. For these reasons, direct service connection for the Veteran's cervical stenosis is not warranted.

Second, service connection for cervical stenosis as secondary to a service-connected right foot disability is not warranted. Initially, secondary service connection requires a current disability and another service connected disability. 38 C.F.R. § 3.310. The Veteran has a current diagnosis of cervical stenosis, and therefore the current disability requirement is met. The Veteran has been service-connected for hammertoe on the second toe of his right foot since April 1986, which means the Veteran has a separate, currently service-connected disability.

Turning to the third element, the preponderance of the evidence is against a finding that the Veteran's service-connected right foot disability caused or aggravated the Veteran's cervical stenosis. The Veteran has provided no statements indicating that his service-connected right foot disability caused or aggravated his cervical stenosis, or that his service-connected right foot disability has in any way altered his gait or the way he functions. As there is no lay evidence of record, the issues of causation and aggravation will be decided based on the medical evidence.

The Veteran has submitted an October 2011 private medical opinion stating that the Veteran's current cervical stenosis is "partially caused by the foot and knee conditions that he had in the military," as they forced the Veteran "to compensate by walking differently which ultimately aggravated his current condition." With respect to the knee portion of the opinion, the Board notes that the Veteran's service treatment records note several instances of knee problems or injuries. However, the Veteran is not service-connected for any knee disabilities. Therefore, although it is clear there were knee problems in service, those problems cannot serve as a basis for secondary service connection for the Veteran's cervical stenosis. As a result, the portion of the opinion indicating the Veteran's cervical stenosis is related to his knee injuries in service is irrelevant.

With respect to the section of the opinion concerning the Veteran's foot, the opinion is in direct conflict with other examiner's observations of the Veteran's gait, as well as the opining physician's own observations. The opining physician noted in the October 2011 opinion that the Veteran's gait was slow and stable, and indicated the Veteran was ambulatory without assistance. During June 2009 and June 2011 examinations, the same physician described the Veteran's gait as "stable and station mid position and normal," and noted that the Veteran was "[a]ble to walk on heels and toes without difficulty."

Turning to the other medical evidence, the Veteran's gait was noted as normal in an April 2009 examination, and a different June 2009 private examiner indicated that the Veteran's gait and station were within normal limits including normal tandem gait, a narrow-based stance with eyes closed, and balance on either leg with eyes open. As the October 2011 opinion is both internally inconsistent and inconsistent with the findings in the rest of the medical evidence, it is assigned minimal probative value. No other medical evidence showing that the Veteran's cervical stenosis was either caused or aggravated by his service-connected right foot disability has been submitted. As there is no probative evidence showing the Veteran's cervical stenosis was caused or aggravated by his service-connected right foot disability, secondary service connection for cervical stenosis is not warranted.

Third, the Veteran's cervical stenosis cannot be service connected on a presumptive basis. 38 C.F.R. §§ 3.307, 3.309. The Veteran has been diagnosed with cervical stenosis, as well as with degenerative changes of the spine. Cervical stenosis is not one of the listed chronic diseases entitled to presumptive service connection, and therefore the Veteran does not qualify for presumptive service connection. 38 C.F.R. §§ 3.307(a), 3.309(a). 

However, even assuming that cervical stenosis with degenerative changes qualifies as arthritis for the purposes of presumptive service connection, the Veteran's cervical stenosis did not manifest to a degree of 10 percent or more within one year of the Veteran's separation from service. 38 C.F.R. § 3.307(a)(3). The medical evidence shows that the first complaints of back and neck pain occurred in April 2009, which was when the Veteran was diagnosed with cervical stenosis. As such, the first manifestations occurred approximately 30 years after the Veteran's active duty service and 6 years after his reserve service. Since the disability did not manifest within the one year period after service, presumptive service connection is not appropriate. 38 C.F.R. §§ 3.307, 3.309. 

Finally, the Veteran cannot service connect his cervical stenosis on the basis of continuity of symptomatology. 38 C.F.R. § 3.303(b), 3.309; Walker, 708 F.3d 1331. As noted above, cervical stenosis is not a listed chronic disease and therefore service connection cannot be established via continuity of symptomatology. 38 C.F.R. § 3.303(b), 3.309(a); Walker, 708 F.3d 1331. 

However, again assuming that cervical stenosis with degenerative changes qualifies as arthritis, continuity of symptomatology has not been shown. The Veteran's service treatment records are silent for complaints of back pain or problems while in service, and the Veteran has provided no lay statements concerning when the symptoms of his disability began. Therefore, the preponderance of the evidence is against a finding that cervical stenosis manifested in service to an extent sufficient to identify the disease and allow for sufficient observation to establish chronicity. 38 C.F.R. § 3.303(b). Therefore, service connection based on continuity of symptomatology is not warranted.

Although the Veteran has established a current disability, the preponderance of the evidence weighs against a finding of an in-service injury, event or disease, or that the Veteran's cervical stenosis either is causally related to his service, manifested in service, or manifested within an applicable presumptive period. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.

B. Bilateral Upper Extremity Radiculopathy

The Veteran contends that he is entitled to service connection for bilateral upper extremity radiculopathy, to include as secondary to cervical stenosis. The Board finds that service connection is not warranted on a direct, secondary, or presumptive basis, each of which will be discussed in turn.

First, direct service connection for the Veteran's radiculopathy is not warranted. See 38 C.F.R. § 3.303. As to the first Shedden element, the Veteran has a current diagnosis of bilateral upper extremity radiculopathy, which is sufficient to establish a current disability.

Concerning the second element, there is no evidence showing an in-service event, injury, or disease. The Veteran has submitted no statements indicating when his symptoms began or whether he sustained an injury in service. As there is no lay evidence, the issue of whether there is an in-service injury, event, or disease will be determined based on the medical evidence.

The Veteran's service treatment records are silent for symptoms of radiculopathy, including complaints of numbness, burning, tingling and pain in the upper extremities, as well as injuries to the back or upper extremities. In his October 1979 report of medical history, the Veteran noted that he did not know whether he had neuritis. However, the accompanying objective medical examination noted that there were no neurological problems. The Veteran also subsequently denied having neuritis on reports of medical history in November 1988 and June 1992. The accompanying medical examinations for those reports also found no neurological problems. Further, the Veteran indicated on his annual medical reports from June 1990 to April 1996 and in February 2000 that he did not have any current medical problems. As such, the preponderance of the evidence is against finding an in-service injury, event, or disease.

With respect to the third Shedden element, even assuming the presence of an in-service injury or event, the preponderance of the evidence is against a finding of a nexus. The Veteran has not made any statements indicating that the symptoms of his radiculopathy have been persistent since service. Turning to the medical evidence, during an April 2009 examination the Veteran reported experiencing tingling and numbness in his upper extremities that had started about two weeks prior. This timeframe is corroborated by the Veteran's statements during a June 2009 examination, where the Veteran reported having constant radiating pain bilaterally for approximately two months. There are no medical records from the 6 years between the Veteran's discharge from the reserves and the April 2009 examination that reflect treatment for or complaints of symptoms of radiculopathy. Buchanan, 451 F.3d at 1336-37; Maxson, 230 F.3d at 1333. In light of the lack of complaints of radiculopathy since separation and the Veteran's own statements indicating his radiculopathy began in approximately March or April 2009, the preponderance of the evidence is against a finding of a nexus between the Veteran's claimed radiculopathy and his service. For these reasons, direct service connection for bilateral upper extremity radiculopathy is not warranted.

Second, service connection for the Veteran's radiculopathy is not warranted on a secondary basis. As stated above, the Veteran has a current diagnosis of radiculopathy, which is sufficient to show a current disability. However, in order to prove a claim of secondary service connection, the current disability must be caused or aggravated by an already service-connected disability. 38 C.F.R. § 3.310; Allen, 7 Vet. App. at 448-49. Here, the Veteran has indicated that his radiculopathy has been caused or aggravated by his cervical stenosis. However, the Veteran's claim for service connection for cervical stenosis has been denied. As the Veteran's cervical stenosis is not service connected, it cannot be used as the basis for a claim of secondary service connection for radiculopathy. 38 C.F.R. § 3.310. Therefore, service connection for radiculopathy cannot be granted on a secondary basis.

Third, the Veteran's radiculopathy cannot be service connected on a presumptive basis. 38 C.F.R. §§ 3.307, 3.309. Radiculopathy is an organic disease of the nervous system and is therefore eligible for presumptive service connection. 38 C.F.R. §§ 3.307(a), 3.309(a). However, the medical and lay evidence shows that the radiculopathy did not manifest to a degree of 10 percent or more within one year of the Veteran's separation from service. 38 C.F.R. § 3.307(a)(3). As stated above, the Veteran clearly indicated during private medical examinations that his symptoms began in March or April 2009, approximately 30 years after the Veteran's separation from active duty service and 6 years after his separation from reserve service. There are no medical records showing complaints of radiculopathy or its symptoms in the one year after separation from service. As the preponderance of the evidence shows that radiculopathy did not manifest within the one year presumptive period, service connection for bilateral upper extremity radiculopathy cannot be granted on a presumptive basis. 38 C.F.R. §§ 3.307, 3.309.

Finally, service connection for bilateral upper extremity radiculopathy is not warranted based on continuity of symptomatology. 38 C.F.R. § 3.303(b), 3.309; Walker, 708 F.3d 1331. Radiculopathy is an organic disease of the nervous system, and therefore a chronic disease. 38 C.F.R. § 3.309(a). As such, service connection can be established via continuity of symptomatology. 38 C.F.R. § 3.303(b), 3.309(a); Walker, 708 F.3d 1331. The Veteran's service treatment records are silent for complaints of symptoms of radiculopathy, and the Veteran stated that his symptoms began in approximately March or April 2009. Therefore, the preponderance of the evidence is against a finding that the Veteran's radiculopathy manifested in service to an extent sufficient to identify the disease and allow for sufficient observation to establish chronicity. 38 C.F.R. § 3.303(b). As a result, service connection cannot be granted based on continuity of symptomatology.

Although the Veteran has established a current disability, the preponderance of the evidence weighs against a finding of an in-service injury, event or disease, or that the Veteran's bilateral upper extremity radiculopathy either is causally related to his service, manifested in service, or manifested within an applicable presumptive period. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.


ORDER

Entitlement to service connection for cervical stenosis, to include as secondary to a service-connected right foot disability, is denied.

Entitlement to service connection for bilateral upper extremity radiculopathy as secondary to cervical stenosis is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


